J. P. Swallow, J.
(concurring). I concur with the majority’s result but for different reasons.
At the time plaintiffs brought their action, defendants had not implemented Program Policy Bulletin 84-16, and no plaintiff had taken part in a telephone conference hearing described in this bulletin.
An actual controversy must exist before a trial court may exercise its discretion to grant or deny declaratory relief. MCR 2.605. An actual controversy does not exist unless the plaintiff can plead and prove facts which entitle the plaintiff to the judgment that he seeks. Shavers v Attorney General, 402 Mich 554, 589; 267 NW2d 72 (1978), cert den sub nom Allstate Ins Co v Attorney General, 442 US 934; 99 S Ct 2869; 61 L Ed 2d 303 (1979). A trial court is without subject matter jurisdiction to enter a declaratory judgment based upon a hypothetical. Id., p 588; Health Central v Ins Comm’r, 152 Mich App 336, 347; 393 NW2d 625 (1986).
Plaintiffs’ claims that the bulletin violates the Administrative Procedures Act, MCL 24.201 et seq.; MSA 3.560(101) et seq., and the Department of Social Services current rules are based upon hypotheticals requiring speculation. Judgment upon plaintiffs’ claims could not be rendered until specific factual incidents arose from an implemented policy. Plaintiffs’ hypotheticals do not show that the apa and the dss’s rules will be violated by a threatened implementation of the defendants’ bulletin. Absent an actual controversy, the trial court lacked subject matter jurisdiction over plaintiffs’ declaratory relief action. In my view, it was the trial court’s duty to sua sponte take notice of its lack of subject matter jurisdiction and dismiss plaintiffs’ count seeking declaratory *622relief pursuant to MCR 2.116(C)(4). Fox v Bd of Regents of the University of Michigan, 375 Mich 238; 134 NW2d 146 (1965).
Likewise, since there was no specific factual scenario to review, plaintiffs failed to state a claim for injunctive relief or mandamus upon which relief could be granted. It is well settled that an action for injunctive relief cannot be based upon speculative threatened injury or mere apprehension of future injury. Fenestra, Inc v Gulf American Land Corp, 377 Mich 565, 602; 141 NW2d 36 (1966). Nor can an action for mandamus be maintained when based upon disputed and doubtful facts. Lepofsky v Lincoln Park, 48 Mich App 347; 210 NW2d 517 (1973).
Finally, plaintiffs failed to state a claim for superintending control, because there was no quasi-judicial or judicial proceeding for the circuit court to review. Kelly Downs, Inc v Racing Comm, 60 Mich App 539; 231 NW2d 443 (1975).
Plaintiffs’ complaint should have been dismissed for the reasons that the circuit court lacked subject matter jurisdiction over plaintiffs’ count for declaratory relief and plaintiffs failed to state a claim for injunctive relief, mandamus, or superintending control upon which relief could be granted. I affirm the trial court’s decision to dismiss plaintiffs’ complaint even though it was reached for the wrong reason. Dierickx v Cottage Hospital Corp, 152 Mich App 162; 393 NW2d 564 (1986).